Citation Nr: 0701628	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-30 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for scars, 
right upper thigh, depressed and tender with retained foreign 
bodies, residual of shrapnel wound, currently rated 10 
percent disabling.  

2.  Entitlement to an increased disability rating for scars, 
left lower thigh and knee, depressed and tender with retained 
foreign bodies, residual of shrapnel wound, currently rated 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

A review of the record reflects that in a February 1946 
rating decision service connection was granted for shrapnel 
scars of the legs, evaluated as noncompensably disabling.  In 
April 1946, the disability rating was increased to 10 
percent.

In an October 1947 rating decision, the RO awarded separate 
10 percent ratings for a scar of the upper right thigh and 
for scars of the left lower thigh and knee, residual of 
shrapnel wound.  

In December 2003, the veteran sought higher ratings for the 
service-connected shrapnel wound scars.  This claim was 
denied in the March 2004 rating decision on appeal.  

In October 2004, the veteran's representative sought separate 
ratings for any muscle injuries caused by the shrapnel 
wounds.  

In a November 2004 rating decision, the RO granted separate 
10 percent ratings for residuals of shell fragment wound to 
the right medial calf muscle with retained fragments and 
residuals of shell fragment wound to the left thigh and mid-
leg with retained fragments under Diagnostic Code (DC) 5314, 
injuries to muscle group XIV.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (permitting separate ratings for 
orthopedic, neurological, and scar impairment).  The veteran 
did not appeal this decision.  38 C.F.R. § 20.201 (2006).  As 
such, the issues of any higher ratings for these disabilities 
are not before the Board.  

In October 2006, the veteran withdrew a request for a video 
conference hearing in this matter.  

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2006). 


FINDINGS OF FACT

1.  The service-connected right upper thigh scar does not 
limit function or approximate 12 square inches.

2.  The service-connected left lower thigh and knee scars do 
not limit function or approximate 12 square inches.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for a right upper thigh scar have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7804 (2006).

2.  The schedular criteria for an evaluation in excess of 10 
percent for left lower thigh and knee scars have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, DC 
7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
February 2004, prior to the initial adjudication of his 
claims in the March 2004 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the February 2004 letter 
stated:  "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency.  If there is any other 
evidence or information that you think will support your 
claim, please let us know."  (Emphasis in original).  This 
satisfies the regulation, in that it informed the veteran 
that he could submit any and all evidence which was pertinent 
to his claims, not merely that requested by the RO.]

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his increased rating claims, but he was not 
provided notice of the type of evidence necessary to 
establish effective dates for the disabilities on appeal.  
Despite the inadequate notice provided him on this element, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  Concerning this, 
since the Board will conclude below that the preponderance of 
the evidence is against the veteran's increased rating 
claims, any question about the appropriate effective dates to 
be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes reports of private and VA 
examinations.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).  

The veteran's service-connected scars are each rated as 10 
percent disabling under DC 7804.  Under this code, a maximum 
10 percent rating is warranted for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118, DC 7804 (2006).  

Under DC 7803, a maximum 10 percent rating is warranted for 
superficial, unstable scars.  38 C.F.R. § 4.118, DC 7803 
(2006).  

Under DC 7802, a maximum 10 percent rating is warranted for 
scars, other than the head, face, or neck, that are 
superficial, that do not cause limited motion, and that 
involve area or areas of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, DC 7802 (2006).

Under DC 7801, scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent rating when the scars cover an area or areas 
exceeding 6 square inches (39 sq. cm.).  A 20 percent rating 
is warranted when the area or areas exceeds 12 square inches 
(77 sq. cm.).  A 30 percent rating requires an area or areas 
exceeding 72 square inches (465 sq. cm.); while a 40 percent 
rating requires an area or areas exceeding 144 square inches 
(929 sq. cm.).  A note under that diagnostic code states that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, DC 7801 (2005).

Analysis

Service medical records show that the veteran received 
shrapnel wounds to the right leg and left thigh and knee.  He 
is seeking higher ratings for the service-connected scars.  

I.  Increased rating for scars of the right upper thigh.

On VA examination of the right thigh in February 2004, there 
was no evidence of any shrapnel or scar formation, or 
tenderness.  Muscle tone was normal.  When the veteran was 
examined by a private physician in March 2004 there was a 
well-healed scar just inferior to the right knee.  There was 
no sign of infection, joint line tenderness or any 
significant crepitus with ranging the knee.  There was also 
no calf or knee swelling.  

The current 10 percent rating is the maximum available under 
DCs 7802, 7803 and 7804.  In addition, the area of the scar 
does not equate to 12 square inches or 77 square centimeters 
which is the next higher disability rating under DC 7801.  
The 2004 VA examination indicated that there was no evidence 
of shrapnel or scar formation of the right thigh.  Based on 
the foregoing, the veteran does not meet the criteria for a 
higher disability evaluation for a scar of the right upper 
thigh.

II.  Increased rating for scars of the left lower thigh and 
knee.  

VA examination in February 2004 revealed an approximately 3-
inch horizontal hyperpigmented scar on the posterior medial 
aspect of the left thigh.  The scar was without keloid 
formation and linear in shape.  There was no pain.  The scar 
was adhered to the underlying muscle fascia with a mild 
depression at the center of the scar of approximately one-
eighth inch in diameter.  Range of motion in the hip was full 
without any limitations as a result of the scar.  There were 
two small, less than one-eighth inch by one-eighth inch, 
scars on the left knee superior to the patella.  The scars 
were mildly depressed and hyperpigmented.  They were 
nontender with no atrophy or keloid formation at the knee.  
Range of motion of the knee was full (0 to 140 degrees).  

The March 2004 private examination revealed well-healed scars 
in the left thigh/hip area laterally as well as the lateral 
aspect of the left thigh distally just above the knee.  There 
were no signs of infection at the scar areas nor any 
significant tenderness.  There was no significant crepitus 
with range of motion of the knee.  

As with the right upper thigh scar discussed above, the 
current 10 percent rating is the highest available under DCs 
7802, 7803 and 7804.  Both examinations on file clearly 
reflex that the left thigh/knee scars are well-healed and 
nontender.  There is certainly no evidence on file or 
argument from the veteran that the scars are deep and cause 
limitation of motion and collectively exceed areas exceeding 
12 square inches for a 20 percent evaluation in accordance 
with DC 7801.  The VA examination revealed full motion of the 
left thigh and hip.  Based on the foregoing, the veteran does 
not meet the criteria for a higher disability evaluation for 
scars of the left thigh and knee.  




ORDER

Entitlement to an increased disability rating for scars, 
right upper thigh, depressed and tender with retained foreign 
bodies, residual of shrapnel wound, currently rated 10 
percent disabling is denied.  

Entitlement to an increased disability rating for scars, left 
lower thigh and knee, depressed and tender with retained 
foreign bodies, residual of shrapnel wound, currently rated 
10 percent disabling is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


